Citation Nr: 1641453	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for migraine headaches.

2.  Entitlement to service connection for a bilateral foot disorder, to include bilateral plantar fasciitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for narcolepsy.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to July 30, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 2006 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for plantar fasciitis, but awarded service connection for migraine headaches and narcolepsy.  Both of those disabilities were given noncompensable evaluations, effective September 8, 2010, which is the date following the Veteran's discharge from service.  The Veteran timely appealed the above issues.  

During the pendency of the appeal, the Veteran was awarded a 50 percent evaluation for her headaches, effective September 8, 2010, in an August 2013 rating decision.  The Board notes that 50 percent is the highest evaluation for migraine headaches under the Rating Schedule.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Consequently, as the Veteran has been awarded the highest possible schedular evaluation for the entire appeal period, the Board has recharacterized that issue on appeal as solely for an extraschedular evaluation for her migraine headache disability.  

Likewise, the Board notes that the Veteran's narcolepsy was awarded a 10 percent evaluation, effective September 8, 2010, in a June 2011 rating decision.  The Board has recharacterized the issue on appeal to comport with that award of benefits.  

Finally, the Board has taken jurisdiction over the claim for TDIU as the record raises the issue of unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for a bilateral foot disorder, increased evaluation for narcolepsy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The schedular criteria used to assess the Veteran's migraine headaches are not shown to be inadequate.  


CONCLUSION OF LAW

The criteria for a referral for an extraschedular evaluation for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.14 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2010; the Veteran signed a Notice to Claimants of Information and Evidence necessary to Substantiate a Claim for VA Disability Compensation for the Benefits on Delivery at Discharge (BDD) program at that time.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also provided relevant headache examinations in March 2011 and April 2013.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

As noted above, the only issue remaining on appeal respecting the Veteran's migraine headaches is entitlement to an extraschedular rating under 38 C.F.R. § 3.321.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  

First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran has been evaluated as 50 percent disabling for her migraine headaches, which is the highest possible evaluation for that disability under the rating criteria.  The criteria contemplates the frequency and severity of the Veteran's migraine headaches as well as the economic inadaptability that her headache attacks produce.  

In this case, VA has carefully compared the level of severity and symptomatology of the Veteran's migraine headaches.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which she is currently evaluated.  In this regard, as noted above, the Veteran's current rating for her migraine headaches contemplates the frequency and severity of her headaches, as well as the economic impact of those attacks on her economic adaptability, to include the need to lie down in a dark room and contemplates symptoms such as photophobia.  Additionally, the disability picture presented by the Veteran's migraine headaches is not unusual or exceptional in this case, as they are all expected impairments or side effects incumbent with a migraine headache disability.  Finally, insofar as the record raises the possibility that the Veteran's migraine headaches completely prevent her from working, such would be addressed by the TDIU claim which is addressed below.  

In short, the Board cannot find any noted symptomatology associated with the Veteran's headache disability which is unaccounted for in the rating criteria and which is not already contemplated by her assigned disability evaluation.  Moreover, the disability picture presented in this case is not unusual or exceptional.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's migraine headaches.  It follows that referral for extraschedular consideration is not warranted.  

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran nor has it been reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A referral for extraschedular evaluation for migraine headaches is denied.  



REMAND

Respecting the Veteran's narcolepsy, the last VA examination of that disability was in April 2013, during which time the examiner noted that the Veteran's sole symptomatology was daytime sleepiness and fatigue; she was not noted to have any sleep episodes in the last year.  However, in her July 2013 substantive appeal, VA Form 9, the Veteran indicated that she had daytime sleepiness and that she did not know when a sleep episode would occur, therefore she was completely dependent on her husband on a daily basis.  Also, in their August 2016 informal hearing presentation, the Veteran's representative indicated that the last VA examination was too old in order to adequately assess the Veteran's narcolepsy.  

The Board agrees that a remand is necessary in order to obtain another VA examination respecting the Veteran's narcolepsy; it appears that there may have been some potential worsening of that condition based on the Veteran's statements in her substantive appeal and there is very scant evidence of record regarding whether she has had any sleep episodes since April 2013 on which the Board would be able to adequately evaluate the severity of her disability at this time.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the Veteran's foot claim, that claim was initially denied on the basis that there was no current disability.  Subsequently, in a March 2011 VA foot examination, bilateral plantar fasciitis was diagnosed; the March 2011 examiner, however, did not render any opinion regarding a nexus to service at that time.  VA treatment records demonstrate continued treatment for that condition, and the Veteran has asserted that her bilateral plantar fasciitis was incurred in service; moreover, the evidence demonstrates that the Veteran's bilateral plantar fasciitis appears to have been diagnosed within 6 months of her discharge from service.  

Given the proximate diagnosis of that condition to military service and the Veteran's statements, the evidence necessitates obtaining a medical opinion in this case, and no medical opinion has yet been obtained; a remand in order for such to be accomplished is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the Veteran's TDIU claim, a review of the claims file demonstrates that the Veteran appears to have utilized VA Vocational Rehabilitation services, and those records are not in the claims file.  Consequently, that claim must be remanded at that time in order to obtain those outstanding records, as well as any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran, respecting that claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.

2.  Obtain any and all VA treatment records from the San Antonio VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of her narcolepsy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Specifically, the examiner should discuss frequency and severity of any sleep attacks, to include whether such episodes are major or minor.  All findings should be reported in detail.

4.  Schedule the Veteran for a VA examination to determine whether any currently diagnosed bilateral foot disability, to include bilateral plantar fasciitis, is at least as likely as not (a degree of probability of 50 percent or higher) related to her military service, to include commencing during military service.  

The examiner should additionally address the diagnosis of the Veteran's bilateral plantar fasciitis in close proximity to her discharge from service; the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, as appropriate.  All opinions must be accompanied by a clear rationale.  

5.  Following completion of the above, the AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a bilateral foot disorder, to include bilateral plantar fasciitis, increased evaluation for her narcolepsy, and entitlement to TDIU prior to July 30, 2013.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


